Case 5:21-cv-00111-H Document 4 Filed 05/19/21 Page 1of3 PagelD 102

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
Lobbsclc DIVISION

WAIVER OF SERVICE OF SUMMONS

RE: Caption of Action: Oine Long , radivils. Uy, an N/F , tf c.,a. vw |
Say Rr Girard 1o8, eh 4
Case Number: Cial-ev- oeeitl-H 7

 

 

TO: Warren Norre Lt - Morrect baw , PLE

(Name of Plaintiff's Attorney or Unrepresented Plaintiff)

 

I acknowledge receipt of your request that I waive service of a summons in the action stated
above, which was filed in the United States District Court for the Northern District of Texas. I have
also received a copy of the complaint in the action, two copies of this Instrument, and a means by
which I can return the signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in
this lawsuit by not requiring that I (or the entity on whose behalf I am acting) be served with judicial
process in the manner provided by Rule 4.

I (or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the Court except for objections based on a defect in the
summons or in the service of the summons.

Il understand that a judgment may be entered against me (or the party on whose behalf I am
acting) if an answer or motion under Rule 12 is not served upon you within 60 days after the date
the request was sent, which was $__ [ (3/202 , or within 90 days after that date if
the request was sent outside the United States.

$114] 202\ Bae

 

 

Date Signature
1S Re x Ket Lmmy
Printed/Typed Name

Ney ton - Cirard | Le p ence lt S Lig t Degrees

For Defendant

 

Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving costs of service of the
summons and complaint. A defendant located in the United States who after being notified of an action and asked by a plaintiff
located in the United States to waive service of a summons, fails to do so will be required to bear the cost of such service unless good
cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded or that the action
has been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or
property. A party who waives service of the summons retains all defenses and objections (except any relating to the summons or to
the service of the summons), and may later object to the jurisdiction of the Court or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiffs attorney (or
unrepresented plaintiff) a response to the complaint and must also file a signed copy of the response with the Court. If the answer
or motion is not served within this time, a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for waiver of service was received. ..
Case 5:21-cv-00111-H Document 4 Filed 05/19/21 Page 2of3 PagelD 103

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
Lobboclc DIVISION

WAIVER OF SERVICE OF SUMMONS

RE: Caption of Action: Aine Lisag Liadividy ally | aa N/E ok Cte.
- Say por-Gire fd 198, eb al
Case Number: CtAal-ev- OoPitl-H ¥ he

 

 

TO: Warren Norrell ~ Norre baw, fLLC

(Name of Plaintiff's Auorney or Unrepresented Plaintiff)

 

T acknowledge receipt of your request that I waive service of a summons in the action stated
above, which was filed in the United States District Court for the Northern District of Texas. I have
also received a copy of the complaint in the action, two copies of this Instrument, and a means by
which [ can return the signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in
this lawsuit by not requiring that I (or the entity on whose behalf I am acting) be served with judicial
process in the manner provided by Rule 4.

I (or the entity on whose behalf [ am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the Court except for objections based on a defect in the
summons or in the service of the summons.

[understand that a judgment may be entered against me (or the party on whose behalf Lam
acting) if an answer or motion under Rule 12 is not served upon you within 60 days after the date
the request was sent, which was S /[t3 2.02 ( , or within 90 days after that date if
the request was sent outside the United States.

$114] 202\. T_ 07.

Date Signature

Toned Bo timns

Printed/Typed Name

 

 

 

Cy le Lackey
t

For Defendant

Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain partics to cooperate in saving costs of service of the
summons and complaint. A defendant located in the United States who afer being notified of an action and asked by a plaintift
located in the United States to waive service ofa summons, fails to do so will be required to bear the cost of such service unless good
cause be shown for its failure to sign and return the waiver.

[tis not good cause for a failure to waive service that a party believes that the complaint is unfounded or that the action
has been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or
property. A party who waives service of the summons retains all defenses and objections (except any relating to the summons ur to
the service of the summons), and may later object to the jurisdiction of the Court or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff's attorney (or
unrepresented plaintiff) a response to the complaint and must also file a signed copy of the response with the Court. If the answer
or motion is not served within this time, a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than ifthe summons had been actually served when the request for waiver of service was received.
Case 5:21-cv-00111-H Document 4 Filed 05/19/21 Page 3o0f3 PagelD 104

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
Lobboclc DIVISION

WAIVER OF SERVICE OF SUMMONS

RE: Caption of Action; Cliat- Long , tadivily ally , anak N/F ot ae ae wal
“ & - f iT afes ' @ &
Case Number: CiAl-ev- oe8elll-H Sey fen Girard

 

 

TO: Warren Norrecl ~ More L bow, PLEC

(Name of Plaintiff's Attorney or Unrepresented Plaintiff)

 

T acknowledge receipt of your request that I waive service ofa summons in the action stated
above, which was filed in the United States District Court for the Northern District of Texas. I have
also received a copy of the complaint in the action, two copies of this Instrument, and a means by
which [ can return the signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in
this lawsuit by not requiring that I (or the entity on whose behalf I am acting) be served with judicial
process in the manner provided by Rule 4.

I (or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the Court cxecpt for objections based on a defect in the
summons or in the service of the summons.

[ understand that a judgment may be entered against me (or the party on whose behalf lam
acting) if'an answer or motion under Rule 12 is not served upon you within 60 days after the date
the request was sent, which was S/ (% [ L092.( , or within 90 days after that date if
the request was sent outside the United States.

$ 1/14] q02\ TS_ fT —

Date Signature
—
Drak K. lLimas

Printed/Typed Name

\ aanr| To b \

For Defendant

 

 

Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain partics to cooperate in saving costs of service of the
summons and complaint. A defendant located in the United States who aller being notified ofan action and asked by a plaintitt
located in the United States to waive service ofa summons, fails to do so will be required to bear the cost of such service unless good
cause be shown for its failure to sign and return the waiver.

[t is not good cause for a failure to waive service that a party believes that the complaint is unfounded or that the action
has been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or
property. A party who waives service of the summons retains all defenses and objections (except any relating to the summons or to
the service of the summons), and may later object to the jurisdiction of the Coutt or to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff's attorney (or
unrepresented plaintifO) a response to the complaint and must also file a signed copy of the response with the Court. If the answer
or motion is not served within this time, a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than ifthe summons had been actually served when the request for waiver of service was received. .
